DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 16, of an interactive display device comprising “a non-transparent surface layer (12); a touch sensor layer (14) arranged beneath the non-transparent surface layer; a light layer (18) comprising a plurality of light elements that extend to the outer perimeter of the interactive display device and are configured to render digital information; a substantially transparent insulation layer (16) arranged between the touch sensor and light layers, wherein the insulation layer is a solid layer having no apertures” and “ wherein the light layer is not visible beneath the non-transparent surface layer when the light layer is inactive, and wherein the touch sensor layer comprises a conductive material sandwiched between a top surface of the insulation layer and a bottom surface of the non-transparent surface layer (Fig. 1B)” is not found in the prior art along with the rest of the limitations of claim 1 and 16.
The closest in the art is Oki (US 20200241675 A1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692